DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-3, 5-18, and 20-22 are pending.
Claims 1 and 15 were amended.
Claims 4 and 19 were cancelled.	

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/14/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 and 19 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on. Accordingly, the objections to the claims have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 13-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kenalty et al. (US 20130276235 A1), herein referred to as Kenalty, in view of Beaulieu et al. (US 20150143634 A1), herein referred to as Beaulieu.
Regarding claim 1, Kenalty discloses a rollup evacuation sled, comprising; a bottom sheet (bottom sheet 50) having a head end and a foot end (see FIG. 9, head end is rectangular and disposed on the left side of the figure and the foot end is rounded and disposed on the right side of the figure), wherein the bottom sheet includes an upper section and a lower section (upper section is disposed between the head end and the center of the sled and the lower section is disposed between the foot end and the center of the sled); a first foam mattress disposed above the bottom sheet (foam mattress 90). Kenalty does not explicitly disclose a second foam mattress disposed above the first foam mattress. However, Kenalty shows in FIG. 8, an embodiment showing the structure of the sled comprises foam layer 90 and an additional layer of foam or a second foam mattress is disposed below a reinforcing plastic piece 92. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kenalty to further comprise an additional layer of a mattress material for the purpose of providing a thicker cushioning area. Kenalty further discloses a support sheet disposed above the second mattress (patient support sheet 80), wherein a margin stack comprising periphery portions of the bottom sheet and the support sheet forms a sandwiched margin left side and a sandwiched margin right side (see FIG. 10 and 11, foam mattress 90 and reinforcing plastic sheet 92 are disposed within the perimeter edges of the bottom sheet 50 and patient support sheet 80, furthermore, per paragraph [0049] the foam mattress may be dimensioned smaller than the patient support sheet 80). Kenalty discloses a plurality of spinal boards disposed in the upper section of the bottom sheet (rigid spinal boards 60, 62, and 63) but does not explicitly disclose a plurality of spinal boards disposed between the bottom sheet and the second mattress in the upper section of the bottom sheet, wherein the spinal boards are spaced apart from each other and wherein the first foam mattress has a plurality of openings in which the spinal boards are respectively disposed. However, Kenalty teaches in FIG. 8 a second mattress layer disposed between a first reinforcing plastic sheet and a bottom sheet 50 where said layer is provided with an opening where spinal boards 60, 62, and 63 are disposed therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kenalty to have a plurality of openings to facilitate spreading the spinal boards further apart from each other for the purposes of facilitating a longer area of support. Kenalty further discloses a plurality of wheel assemblies mounted on each spinal board (wheel assemblies 64), wherein each wheel assembly has a wheel extending through respective holes in the bottom sheet (see paragraph [0041], wheel portions extend through openings in the bottom sheet 50); a foot pouch (foot section 20) coupled to the sandwiched margin left and right sides and dimensioned to substantially enclose feet and lower calves of a person lying on the support sheet (see FIGS. 4a and 15a-d, foot section area covers the feet of an individual and depending on the height of said individual can cover more or less of said individual’s lower legs), wherein the foot pouch is configured to store a stack including the bottom sheet, first and second mattresses, spinal boards, and the support sheet, when the stack is rolled up along a longitudinal direction from the head end (see FIGS. 4a-c, sled can roll up into foot section 20). Kenalty does not explicitly disclose a first stiffening sheet that supports head/neck portion of the person, wherein the first stiffening sheet is disposed between the bottom sheet and the first foam mattress in the upper section; and a second stiffening sheet that supports foot/ankle portion of the person, where in the second stiffening sheet is disposed between the bottom sheet and the first foam mattress in the lower section.
Beaulieu, however, discloses an apparatus 100 comprising a plurality of layered sheet assemblies 110, 111, 120, 130, and 135 having a plurality of plates 140 (see FIG. 10) where said plates are disposed along the head end, center, and foot end of the apparatus for the purpose of protecting a patient being transported on the apparatus (paragraph [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evacuation sled of Kenalty to have plates disposed within the apparatus as taught by Beaulieu in order to provide a protective surface when transporting patients.
Regarding claim 2, Kenalty (in view of Beaulieu) teaches the spinal boards are disposed only in the upper section and substantially support chest/waist portion of the person (Kenalty, see FIG. 9, spinal boards 60, 62, and 63 are disposed in the area between the head end and center of the sled).
Regarding claim 3, Kenalty (in view of Beaulieu) teaches the plurality of spinal boards are arranged along the longitudinal direction (Kenalty, see FIG. 9, spinal boards 60, 62, and 63 are arranged side by side along a longitudinal direction of the sled).
Regarding claim 5, Kenalty (in view of Beaulieu) teaches at least one anti-wear sheet affixed to a bottom surface of the bottom sheet in the upper section (Kenalty, see FIG. 8 and paragraph [0053], second reinforcing plastic sheet 94 is disposed below the bottom sheet 50). Examiner notes that said reinforcing plastic sheet 94 of Kenalty is disposed by spinal boards 60, 62, and 63 at the upper section of the sled.
Regarding claim 6, Kenalty (in view of Beaulieu) teaches at least one heavy duty layer affixed to a bottom surface of the bottom sheet in the lower section, wherein the heavy duty layer is coated with anti-fungal, anti-bacterial and fire-retardant materials. Kenalty specifically teaches covering the bottom sheet 50 in a flame retardant, durable material resistant to bacteria/fungal growth such as Kevlar, or ballistic nylon, see paragraph [0045].
Regarding claim 7, Kenalty (in view of Beaulieu) teaches the foot pouch comprises: a top cover that substantially covers feet and lower calves of the person; and left and right side covers connected to the top cover and respectively connected to the sandwiched margin left side and the sandwiched margin right side (Kenalty, see FIG. 5 and 15a-15d, foot section 20 comprises a top cover and adjacent side covers connected to the sandwich margins left side and right sides).

    PNG
    media_image1.png
    200
    477
    media_image1.png
    Greyscale

Figure 1: top and side covers of the foot section 20
Regarding claim 8, Kenalty (in view of Beaulieu) teaches a left side cover strap respectively affixed to a top and bottom portions of the left side cover; and a right side cover strap respectively affixed to a top and bottom portions of the right side cover, wherein the left and right side cover straps are configured to be buckled to fasten the foot pouch (Kenalty, see FIGS. 5 and 15a-d, adjustable closure strap connects from the sandwich margin left and right sides along the side covers of the foot section and secures to an opposite strap across the top cover of the foot section 20).
Regarding claim 9, Kenalty (in view of Beaulieu) teaches a reflector formed on the top cover of the foot pouch (Kenalty, see paragraph [0039], highly reflective tape 34 is sewn to the outside of the foot section 20).
Regarding claim 13, Kenalty (in view of Beaulieu) teaches a foot roll/tow strap (Kenalty, foot end towing strap 70, taught in at least one alternate embodiment) affixed to a bottom surface of the bottom sheet in the lower section, wherein the foot roll/tow strap is configured such that one or more caregivers roll or tow the person lying on the support sheet (Kenalty, see FIGS. 2 and 3); and a head roll/tow strap (Kenalty, head towing strap 72) affixed to a bottom surface of the bottom sheet in the upper section, wherein the head roll/tow strap is configured such that the one or more caregivers roll or tow the person lying on the support sheet (see FIGS. 2 and 3).
Regarding claim 14, Kenalty (in view of Beaulieu) teaches a plurality of loop/side carrying handles (Kenalty, shoulder handles 41 and leg handles 40) affixed to the sandwiched margin left side and to the sandwiched margin right side.
Regard claim 15, Kenalty discloses A rollup evacuation sled, comprising; a bottom sheet (bottom sheet 50) having a head end and a foot end, wherein the bottom sheet includes an upper section and a lower section (upper section is disposed between the head end and the center of the sled and the lower section is disposed between the foot end and the center of the sled); a foam mattress (foam layer 90) disposed above the bottom sheet; a support sheet (patient support sheet 80) disposed above the mattress, wherein a margin stack comprising periphery portions of the bottom sheet and the support sheet forms a sandwiched margin left side and a sandwiched margin right side (see FIG. 10 and 11, foam mattress 90 and reinforcing plastic sheet 92 are disposed within the perimeter edges of the bottom sheet 50 and patient support sheet 80, furthermore, per paragraph [0049] the foam mattress may be dimensioned smaller than the patient support sheet 80); a plurality of horizontal straps affixed respectively to the sandwiched margin left side and to the sandwiched margin right side, wherein the horizontal straps are disposed along a direction substantially perpendicular to a longitudinal direction to tighten a person lying on the support sheet (see FIGS. 15a-d, chest securing strap 82, waist securing strap 84, leg securing strap 86, and adjustable closure strap 28); a plurality of spinal boards (rigid spinal boards 60, 62, and 63) disposed between the bottom sheet and the mattress in the upper section of the bottom sheet, wherein the spinal boards are spaced apart from each other (see FIG. 9, gaps seen between each of the spinal boards); a plurality of wheel assemblies (wheel assemblies 64) mounted on each spinal board, wherein each wheel assembly has a wheel extending through respective holes in the bottom sheet (see paragraph [0041], wheel portions extend through openings in the bottom sheet 50); at least one anti-wear sheet affixed to a bottom surface of the bottom sheet in the upper section (see FIG. 8 and paragraph [0053], second reinforcing plastic sheet 94 is disposed below the bottom sheet 50); at least one heavy duty layer affixed to the bottom surface of the bottom sheet in the lower section, wherein the heavy duty layer is coated with anti-fungal, anti-bacterial and fire-retardant materials (Kenalty specifically teaches covering the bottom sheet 50 in a flame retardant, durable material resistant to bacteria/fungal growth such as Kevlar, or ballistic nylon, see paragraph [0045]); a foot pouch (foot section 20) coupled to the sandwiched margin left and right sides and dimensioned to substantially enclose feet and lower calves of the person lying on the support sheet (see FIGS. 4a and 15a-d, foot section area covers the feet of an individual and depending on the height of said individual can cover more or less of said individual’s lower legs), wherein the foot pouch is configured to store a stack including the bottom sheet, mattresses, spinal boards, and the support sheet, when the stack is rolled up along the longitudinal direction from the head end (see FIGS. 4a-c, sled can roll up into foot section 20). Kenalty does not explicitly disclose a first stiffening sheet that supports head/neck portion of the person, wherein the first stiffening sheet is disposed between the bottom sheet and the first foam mattress in the upper section; and a second stiffening sheet that supports foot/ankle portion of the person, where in the second stiffening sheet is disposed between the bottom sheet and the first foam mattress in the lower section. Beaulieu, however, discloses an apparatus 100 comprising a plurality of layered sheet assemblies 110, 111, 120, 130, and 135 having a plurality of plates 140 (see FIG. 10) where said plates are disposed along the head end, center, and foot end of the apparatus for the purpose of protecting a patient being transported on the apparatus (paragraph [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evacuation sled of Kenalty to have plates disposed within the apparatus as taught by Beaulieu in order to provide a protective surface when transporting patients.
Regarding claim 16, Kenalty (in view of Beaulieu) teaches the spinal boards are disposed only in the upper section and substantially support chest/waist portion of the person (Kenalty, see FIG. 9, spinal boards 60, 62, and 63 are disposed in the area between the head end and center of the sled).
Regarding claim 17, Kenalty (in view of Beaulieu) teaches the plurality of spinal boards are arranged 6 along the longitudinal direction (Kenalty, see FIG. 9, spinal boards 60, 62, and 63 are arranged side by side along a longitudinal direction of the sled).
Regarding claim 18, Kenalty (in view of Beaulieu) teaches not explicitly disclose an additional foam mattress disposed between the bottom sheet and the foam mattress, wherein the additional foam mattress has a plurality of openings in which the spinal boards are respectively disposed. However, Kenalty shows in FIG. 8, an embodiment showing the structure of the sled comprises foam layer 90 and an additional layer of foam or a second foam mattress is disposed below a reinforcing plastic piece 92. Furthermore, Kenalty teaches in FIG. 8 the second mattress layer disposed between a first reinforcing plastic sheet and a bottom sheet 50 where said layer is provided with an opening where spinal boards 60, 62, and 63 are disposed therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kenalty to have a second mattress and a plurality of openings to facilitate spreading the spinal boards further apart from each other for the purposes of facilitating a longer area of support that is also thicker for additional cushioning.
Regarding claim 20, Kenalty (in view of Beaulieu) teaches the foot pouch comprises: a top cover that substantially covers feet and lower calves of the person; and left and right side covers connected to the top cover and respectively connected to the sandwiched margin left side and the sandwiched margin right side (Kenalty, see FIG. 5 and 15a-15d, foot section 20 comprises a top cover and adjacent side covers connected to the sandwich margins left side and right sides).

    PNG
    media_image1.png
    200
    477
    media_image1.png
    Greyscale

Figure 2: top and side covers of the foot section 20
Regarding claim 21, Kenalty (in view of Beaulieu) teaches the plurality of horizontal straps comprises: a horizontal thigh strap affixed respectively to the sandwiched margin left side and to the sandwiched margin right side, wherein the horizontal thigh strap includes a strap portion, a strap connector portion, and a connector that couples the strap portion to the strap connector portion (leg securing strap 86, see FIGS. 15a-d, straps comprise at least one strap portion, strap connector portion, and a connector that couples said portions together); a horizontal waist strap affixed respectively to the sandwiched margin left side and to the sandwiched margin right side, wherein the horizontal waist strap includes a strap portion, a strap connector portion, and a connector that couples the strap portion to the strap connector portion (waist securing strap 84, see FIGS. 15a-d, straps comprise at least one strap portion, strap connector portion, and a connector that couples said portions together); and a horizontal chest strap affixed respectively to the sandwiched margin left side and to the sandwiched margin right side, wherein the horizontal chest strap includes a strap portion, a strap connector portion, and a connector that couples the strap portion to the strap connector portion (chest securing straps 82, see FIGS. 15a-d, straps comprise at least one strap portion, strap connector portion, and a connector that couples said portions together).
Regarding claim 22, Kenalty (in view of Beaulieu) teaches a foot roll/tow strap (Kenalty, foot end towing strap 70, taught in at least one alternate embodiment) affixed to a bottom surface of the bottom sheet in the lower section, wherein the foot roll/tow strap is configured such that one or more caregivers roll or tow the person lying on the support sheet (Kenalty, see FIGS. 2 and 3); and a head roll/tow strap (Kenalty, head towing strap 72) affixed to a bottom surface of the bottom sheet in the upper section, wherein the head roll/tow strap is configured such that the one or more caregivers roll or tow the person lying on the support sheet (Kenalty, see FIGS. 2 and 3).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kenalty, in view of Beaulieu, and further in view of Butler et al. (US 5839137 A), herein referred to as Butler.
Regarding claims 10, 11, and 12, Kenalty (in view of Beaulieu) teaches (claim 11) a horizontal thigh strap affixed respectively to the sandwiched margin left side and to the sandwiched margin right side, wherein the horizontal thigh strap includes a strap portion, a strap connector portion, and a connector that couples the strap portion to the strap connector portion (Kenalty, leg securing strap 86, see FIGS. 15a-d, straps comprise at least one strap portion, strap connector portion, and a connector that couples said portions together), (claim 12) a horizontal waist strap affixed respectively to the sandwiched margin left side and to the sandwiched margin right side, wherein the horizontal waist strap includes a strap portion, a strap connector portion, and a connector that couples the strap portion to the strap connector portion (Kenalty, waist securing strap 84, see FIGS. 15a-d, straps comprise at least one strap portion, strap connector portion, and a connector that couples said portions together), or (claim 12) a horizontal chest strap affixed respectively to the sandwiched margin left side and to the sandwiched margin right side, wherein the horizontal chest strap includes a strap portion, a strap connector portion, and a connector that couples the strap portion to the strap connector portion (Kenalty, chest securing straps 82, see FIGS. 15a-d, straps comprise at least one strap portion, strap connector portion, and a connector that couples said portions together). Kenalty does not explicitly teach the horizontal thigh strap has a first color, the horizontal waist strap has a second color, or the horizontal chest strap has a third color. Butler, however, discloses a roll up emergency personnel carrier comprising a plurality of straps 48 and 56 where said straps are color coded that that said straps can be more easily identified to be buckled together, see column 4, lines 21-27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified evacuation sled of Kenalty to with color coded straps as taught by Butler in order to quickly identify the strap and strap connector portions for coupling.

Response to Arguments
Applicant’s arguments, filed 10/21/2022, with respect to the rejections of claims 1 and 15 under under 35 U.S.C. §103 and §102 respectfully, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Beaulieu.
In response to applicant's argument that “Even though teachings of Kenalty and Beaulieu are combined, there is no suggestion that the structure of Kenalty may be modified to place the plates 140 of Beaulieu between the bottom sheet 50 and the layer of spinal boards 60 and object 'A'”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the case, the fact that the plates 140 of Beaulieu are disposed between layers does not teach away from the combination in modifying Kenalty. The rejections of claims 1 and 15 under 35 U.S.C. §103 therefore stand. The rejections of claims 2, 3, 5-14, 16-18, and 20-22 under 35 U.S.C. §103 also stand.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, assuming bulkiness or heaviness as a reason for lacking motivation to combine through the addition of plates is conjecture bearing no weight on the motivations of the combination of Kenalty and Beaulieu where Beaulieu discloses motivation for addition of plates 140 that can be found in paragraph [0007].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient sleds and stretchers relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Kenalty, Beaulieu, and Butler.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/10/2022